Cite as: 571 U. S. ____ (2013)            1

                      ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
        LLOYD RAPELJE v. TYRIK McCLELLAN
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

            No. 12–1480. Decided November 18, 2013 


   The motion of respondent for leave to proceed in forma
pauperis is granted. The petition for a writ of certiorari is
denied.
   JUSTICE ALITO, with whom JUSTICE SCALIA joins, dis-
senting from the denial of certiorari.
   The decision of the United States Court of Appeals for
the Sixth Circuit in this case was based on a serious mis-
reading of our decision in Harrington v. Richter, 562 U. S.
___ (2011), and if left uncorrected, it is likely to interfere
with the proper handling of a significant number of federal
habeas petitions filed by Michigan prisoners. Under
Harrington, when a state court summarily rejects an
appeal without clearly indicating whether the disposition
was based on the merits of the claims presented or instead
on procedural grounds, a federal habeas court must pre-
sume that the decision was on the merits, but the pre-
sumption may be overcome under certain circumstances.
Id., at ___ (slip op., at 9). By contrast, when the state
court makes it clear that a summary disposition was on
the merits, Harrington’s rebuttable presumption has no
application. A federal court may not probe beyond the
state court’s order to inquire whether the court accurately
characterized its own decision.
    In this case, the Sixth Circuit overlooked that im-
portant rule. The panel majority relied on a prior Sixth
Circuit decision that had recognized—based on a long line
of Michigan Court of Appeals cases—that the form of order
used by the Michigan Court of Appeals in the present case
2                      RAPELJE v. McCLELLAN

                           ALITO, J., dissenting

invariably reflects a disposition on the merits. But the
panel understood that prior decision nevertheless to allow
it to look past the order to determine whether the state ap-
pellate court had meant what it said and actually based
its disposition on the merits.
   This was a fundamental error—and an important one. I
would therefore grant the petition for a writ of certiorari.
                              I
  Respondent was convicted of first-degree murder in
Michigan state court and was sentenced to life in prison.
The Michigan Court of Appeals affirmed his conviction,
and the Supreme Court of Michigan denied leave to ap-
peal. Respondent then sought postconviction relief from a
Michigan trial court, raising for the first time certain
claims that his trial counsel had provided constitutionally
ineffective assistance. The trial court held that those
claims were procedurally defaulted and that respondent
had failed to show cause or prejudice to excuse the default.
Respondent requested leave to appeal, and the Michigan
Court of Appeals denied his application “for lack of merit
in the grounds presented.”* App. to Pet. for Cert. 84a.
  Respondent then filed a petition for habeas corpus in the
United States District Court for the Eastern District of
Michigan, and he requested that the court hold an evi-
dentiary hearing on his ineffective-assistance-of-counsel
——————
   * After the Court of Appeals entered its order, the Michigan Supreme
Court denied leave to appeal in an order stating that respondent had
“failed to meet the burden of establishing entitlement to relief under
[Michigan Court Rule] 6.508(D).” People v. McClellan, 480 Mich. 1006,
742 N.W.2d 367 (2007). The Sixth Circuit, en banc, has ruled that
under Michigan law such orders are ambiguous “because holdings from
the Michigan courts indicate that the language used by such summary
orders [i.e., orders citing Michigan Court Rule 6.508(D)] can refer to the
petitioner’s failure to establish entitlement to relief either on the merits
or procedurally.” Guilmette v. Howes, 624 F.3d 286, 289–290 (2010).
Neither party argues otherwise before this Court.
                 Cite as: 571 U. S. ____ (2013)            3

                     ALITO, J., dissenting

claims. A federal evidentiary hearing is permissible for a
particular claim only if, among other requirements, the
claim was not “adjudicated on the merits by a state court.”
Cullen v. Pinholster, 563 U. S. ___, ___ (2011) (slip op., at
12). If it was, a state prisoner is limited to “the record
that was before that state court” in seeking federal habeas
relief. Ibid.
   The District Court held that no state court had adjudi-
cated respondent’s ineffective-assistance-of-counsel claims
on the merits and that therefore an evidentiary hearing on
those claims was proper. Based on evidence produced at
that hearing, the District Court found cause and prejudice
to excuse respondent’s failure to raise the claims on direct
appeal of his conviction, see Coleman v. Thompson, 501
U.S. 722, 750 (1991), and decided that respondent’s trial
counsel had been constitutionally ineffective. As a result,
the District Court granted habeas relief.
   Petitioner appealed, and a divided panel of the Sixth
Circuit affirmed, holding that the Michigan Court of Ap-
peals’ decision in the postconviction appeal had not been
on the merits. 703 F.3d 344 (2013). The panel majority
based its holding on a recent Sixth Circuit decision, Werth
v. Bell, 692 F.3d 486 (2012). There, the court considered
the meaning of a Michigan Court of Appeals order identi-
cal to the one at issue here. Citing Michigan Court of
Appeals precedents, the Werth panel stated unequivocally
that the language in the order signifies a disposition “ ‘on
the merits’ as a matter of Michigan law.” Id., at 494 (quot-
ing People v. Collier, 2005 WL 1106501, *1 (May 10, 2005)
(per curiam)). The Werth panel then held that the order
represented a merits adjudication, although it first noted
that no other provision of Michigan law, and nothing
about the specific background of the case, gave reason to
believe that the disposition had not been on the merits.
692 F.3d, at 494.
   The panel majority in the case now before us interpreted
4                  RAPELJE v. McCLELLAN

                     ALITO, J., dissenting

Werth to mean that it is proper for a federal habeas court
to disregard the form of order issued by the Michigan
Court of Appeals and apply Harrington’s rebuttable pre-
sumption. Proceeding in this way, the panel majority held
that respondent had rebutted that presumption because
(1) the last reasoned state-court decision (by the Michigan
trial court) had rested solely on respondent’s procedural
default, see Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991),
and (2) the Michigan Court of Appeals did not have the
trial court’s record before it when it issued its ruling.
   Because the Sixth Circuit determined that no state
court had adjudicated respondent’s federal claims on the
merits, it held that the District Court had not erred in
holding an evidentiary hearing on those claims. See 703
F.3d, at 351 (citing Cullen, supra). And based on evidence
that respondent had presented at the federal hearing, the
Sixth Circuit affirmed the District Court’s holdings that
respondent had demonstrated cause and prejudice to ex-
cuse procedural default; that his trial counsel had been
ineffective; and that, as a result, he was entitled to habeas
relief.
   Judge McKeague dissented. He concluded that “[t]he
Michigan Court of Appeals’ denial of [respondent’s] claims
‘for lack of merit [in] the grounds presented’ was a merits
adjudication” and therefore that “the federal district court
was limited to considering the record before the Michigan
Court of Appeals at the time that court rendered its deci-
sion.” 703 F.3d, at 351. He argued that “Michigan courts
have ‘consistently held that denial of an application ‘for
lack of merit in the grounds presented’ is a decision on the
merits of the issues raised.’ ” Id., at 355 (quoting Collier,
supra, at *1).
                            II
  As noted, the Sixth Circuit has previously acknowledged
that the form of order at issue here represents a disposi-
                  Cite as: 571 U. S. ____ (2013)            5

                      ALITO, J., dissenting

tion “on the merits as a matter of Michigan law.” Werth,
supra, at 494 (internal quotation marks omitted). Yet the
panel majority in the present case, while purporting to
follow that precedent, held that the Michigan Court of
Appeals did not adjudicate respondent’s ineffective-
assistance-of-counsel claims on the merits. That holding
cannot be reconciled with Harrington. The Harrington
rebuttable presumption comes into play only when a state
court’s order is ambiguous. When state courts have
adopted a phrase to denote a decision on the merits, federal
courts may not deem the courts’ use of that language to
be anything other than an adjudication on the merits.
After all, “federal courts have no authority to impose
mandatory opinion-writing standards on state courts.”
Johnson v. Williams, 568 U. S. ___, ___ (2013) (slip op.,
at 9).
   Here, petitioner persuasively argues that the form of
order used by the Michigan Court of Appeals reflects a
merits adjudication under settled Michigan law. For over
30 years, petitioner tells us, that court has “consistently
held that denial of an application ‘for lack of merit in the
grounds presented’ is a decision on the merits of the issues
raised.” Pet. for Cert. 12 (quoting Collier, supra, at *1, in
turn citing People v. Hayden, 132 Mich. App. 273, 348
N.W.2d 672 (1984); People v. Douglas, 122 Mich. App.
526, 332 N.W.2d 521 (1983); People v. Wiley, 112 Mich.
App. 344, 315 N.W.2d 540 (1981)). See also Attorney
General ex rel. Dept. of Treasury v. Great Lakes Real Es-
tate Inv. Trust, 77 Mich. App. 1, 2–4, 257 N.W.2d 248,
249 (1977). There is no dispute that respondent’s ineffective-
assistance-of-counsel claims were “issues raised” by him
before the Michigan Court of Appeals. See 703 F.3d, at
350, n. 4. Accordingly, if this interpretation of Michigan
law is correct, it is clear that the court’s order was a de-
cision on the merits of those claims.
   If that order was on the merits, then the District Court
6                  RAPELJE v. McCLELLAN

                      ALITO, J., dissenting

was precluded from holding an evidentiary hearing on
respondent’s ineffective-assistance-of-counsel claims, see
Cullen, 563 U. S., at ___ (slip op., at 12–14), and, in turn,
the District Court and Sixth Circuit were not permitted to
consider evidence presented at the evidentiary hearing in
evaluating those claims. Rather, respondent could have
prevailed on his claims only if he could have demonstrated
an entitlement to relief under §2254(d) on the state-court
record.

   In sum, the Sixth Circuit has gone astray in its analysis
of habeas cases in which the Michigan Court of Appeals
denies review using the form of order at issue here. And
this error may derail many Michigan habeas cases. I can
understand the Court’s reluctance to decide what the form
of order at issue means under Michigan law. But I would
grant the petition and vacate the decision below be-
cause the Sixth Circuit made a severe error of federal law.
On remand, I would direct the Sixth Circuit to decide
whether, as another panel of that court clearly stated, the
form of order at issue represents a merits disposition. If so,
the Harrington presumption has no place in the court’s
analysis.
   For these reasons, I respectfully dissent from the denial
of the petition for a writ of certiorari.